Citation Nr: 1338764	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 9, 2011, and 30 percent thereafter.

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was granted service connection for his PTSD in October 2007.  This disability was rated as 10 percent disabling.  In an August 2012 rating decision, the RO increased this rating to 30 percent disabling.  This increase during did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU. 

The Board has reviewed the Veteran's physical claims file and the Veteran's "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by such symptoms as suicidal ideation, difficulty adapting to stressful circumstances, and difficulty concentrating.  He has occupational and social impairment with deficiencies in most areas.  Global Assessment of Functioning (GAF) scores ranged from 40 to 61.

2. The Veteran's service-connected disability prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating of 70 percent, but no greater, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012). 

2. The criteria for entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.   There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), VA treatment records, and reports of VA compensation examinations in September 2007 and September 2011. The examinations are satisfactory to ensure appellate review because they are based on thorough examinations, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.

In August 2011, this matter was remanded to allow the Veteran another VA examination, as he had alleged worsening of his PTSD, and to obtain the Veteran's Social Security Administration (SSA) records.  This examination was conducted in September 2011, and the SSA records were obtained.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Increased Evaluation Claim

The Veteran contends that his PTSD is more severe than reflected by its initial 10 percent evaluation.  With resolution of the doubt in favor of the Veteran, his symptoms approximate the criteria for a 70 percent rating.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit her competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations; or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation); or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran was hospitalized in July 2005 for inpatient psychiatric observation, and he was diagnosed with PTSD.  He filed his VA disability claim shortly thereafter.
"At the time of his inpatient psychiatric admission," the September 2007 VA examiner found his GAF "was around 40."  

An August 2005 VA treatment record indicates the Veteran was "referred for severe PTSD."

An April 2007 VA treatment record indicates the Veteran "stopped treatment at the end of 2005."  At this time, he was experiencing flashbacks, hyper alertness, sleep disturbance, survivor's guilt, and memory impairment.  His GAF was 45.

A July 2007 VA treatment record indicates psychological testing that "suggests a veteran who may have problems that are quite severe."  Moreover, "suicidal rumination should be suspected."  Additionally, he "experiences symptoms of re-experiencing, arousal and avoidance that seem to result in current impairment."  

An October 2007 VA treatment record indicates the "Vet has had suicidal ideations at times."

In April 2008, the Veteran was granted SSA disability for an affective disorder and an anxiety-related disorder.  SSA found the Veteran had "moderate difficulties in maintaining social functioning; marked difficulties in concentrating, persistence, or pace; marked inability to maintain attention; and was moderately limited in ability to work with others."  It also found he was "socially isolated," and he "would be unable to meet the basic mental demands of competitive work on a sustained basis."

In September 2008, the Veteran was hospitalized due to his PTSD.  Pursuant to 38 C.F.R. § 4.29, he was awarded a 100 percent evaluation for September 2, 2008 to September 30, 2008.  He had a GAF score of 40 upon admission, and a GAF score of 42 upon discharge.  See September 2008 VA treatment record.

In April 2009, the Veteran was again hospitalized due to his PTSD.  He was hospitalized for 12 days.  He had a GAF score of 41 upon both admission and discharge.  See May 2009 VA treatment record.

A November 2009 VA treatment record indicates the Veteran was hospitalized for acute alcohol detoxification.  After several days, he was transferred to a Pittsburgh VA facility to be hospitalized due to his PTSD.  "He [admitted] to suicidal ideations and has [a] plan that he would shoot himself."  

A December 2009 VA treatment record indicates a GAF score of 55.  The Veteran began attending a VA-administered counseling service, and he has continued to regularly attend.  His GAF score dropped to 50 in March 2010.  It remained there in May 2010 when a VA treatment record noted the Veteran again had suicidal ideation.

A September 2010 VA treatment record reveals the Veteran had "frequent nightmares," and suicidal ideation that "comes and goes."

A December 2010 VA treatment record indicates no evidence of psychosis, but the Veteran continues to have poor self esteem, sad affect, and avoidance of eye contact.

VA treatment records from April 2011 show a GAF score of 55, with the Veteran continuing to avoid eye contact, but showing improved communication.

A September 2011 VA examiner assigned a GAF score of 51.  The examiner found the Veteran had "moderate to severe occupational and interpersonal/social impairment."  He demonstrated "increased withdrawal from the general public since retirement," and he "would not be able to maintain any type of gainful employment even on a part-time basis."

VA treatment records from 2012 reveal GAF scores ranging from 52 (January) to 55 (July).  A February 2012 record details the Veteran's lack of motivation and low self esteem.  A May 2012 record shows "he is feeling so much better." 

The Veteran's PTSD symptoms primarily include: depression, cognitive difficulties, social isolation, an inability to function independently at times, anxiety, depression, and sleep disturbance.  These symptoms most closely approximate the criteria for a 70 percent rating. 

The Veteran's GAF scores have ranged from 40 to 61.  These scores show serious symptoms with serious impairment in social and occupational functions.  His lowest scores correspond to his hospitalizations in 2005, 2008, and 2009.

The evidence shows the Veteran is unable to follow complex commands and maintain occupational relationships.  His treatment records and VA examination reports show that he has restricted affect and memory impairment, as provided in the criteria for a 50 percent rating.  Additionally, the Veteran has suicidal ideation and difficulty adapting to stressful situations as contemplated by the 70 percent rating. 

While the Veteran's symptomatology is more severe that the 50 percent rating contemplates, at no point during the period on appeal was the Veteran totally occupationally and socially impaired.  There is no evidence of disorientation as to time and place, persistent danger of hurting himself or others, grossly inappropriate behavior, or memory loss for names of close relatives or own name.  The records also show that the Veteran has maintained a close relationship with his wife. Additionally, while the records show that the Veteran had suicidal ideation, it was not persistent.

The Board finds that the Veteran's PTSD symptoms approximate the criteria for a 70 percent rating.  Mauerhan, supra.  The criteria contemplated by the 70 percent rating are based on occupational and social impairment with deficiencies in most areas.  The Veteran experiences depression, anxiety, cognitive decline, and social isolation.  The SSA examiner and September 2011 VA examiner opined that the Veteran's PTSD symptoms significantly impair his social and occupational functioning and prohibit him from working.  Although his symptoms have fluctuated in terms of their severity, the totality of the evidence, including the clinical findings, VA treatment records, and GAF scores shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Therefore, a rating of 70 percent is granted. 

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology.  While it appears that the Veteran's symptoms have periodically varied in their severity, these periods were not of such duration so as to warrant separate findings.  With application of the benefit-of-the-doubt doctrine, the Board assigns a 70 percent rating for the entire period of the claim's pendency.
Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; see also 38 C.F.R. § 3.321(b)(1).  The medical and lay evidence fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment.  Therefore, an extraschedular rating is denied. 

TDIU

As noted, a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  He last worked in 2007.  Overall, the evidence has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has granted an increased rating for PTSD to 70 percent.  Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id. 

The evidence supports the award of a TDIU.  The SSA examiner and a VA examiner concluded the Veteran is unemployable.


ORDER

For the entire period of the claim's pendency, a 70 percent disability rating for PTSD is granted. 

A TDIU is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


